Exhibit 10.19
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and
entered into effective as of this 31st day of December 2008, by and between
Cypress Bioscience, Inc., a Delaware corporation (the ‘Company”) and Jay D.
Kranzler, M.D., Ph.D. (the “Employee”).
     WHEREAS, the Company desires to employ the Employee in an executive
capacity as Chief Executive Officer on the terms and conditions set forth herein
and the Employee is willing to accept and undertake such employment.
     WHEREAS, the Company and the Employee desire to amend and restate this
Agreement in its entirety as set forth herein, effective as of the date set
forth above, to, among other things, clarify the application of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) to the benefits that
may be provided to the Employee.
AGREEMENT
     NOW THEREFORE, in consideration of the premises and the mutual covenants
herein set forth, the Company and the Employee agree as follows:
ARTICLE 1
EMPLOYMENT; TERM; DUTIES
     1.1 Employment. Upon the terms and conditions hereinafter set forth, the
Company hereby employs the Employee, and the Employee hereby accepts continued
employment, as Chief Executive Officer (CEO) of the Company.
     1.2 Directorship; Chairman of the Board. The Employee currently serves as a
member of the Board of Directors and as Chairman of the Board of Directors of
the Company (the “Board”). The Employee’s continued service (i) as a member of
the Board is subject to re-election by the Company stockholders in accordance
with the Company’s Certificate of Incorporation and Bylaws; and (ii) as Chairman
of the Board is subject to the on-going approval of the Board. The Employee
shall devote such additional time to the business of the Company as is necessary
for the fulfillment of the Employee’s duties as Chairman of the Board.
     1.3 Term. Unless sooner terminated as provided in Article 5 hereof, the
Employee’s employment hereunder shall be for a term commencing on August 1, 2003
and ending on August 1, 2006, subject to automatic renewal for one year periods
unless written notice has been provided by either party at least seventy-five
(75) days prior to the date of such automatic renewal (a “Non-Renewal Notice”).
Notwithstanding anything herein to the contrary, either party may terminate the
Employee’s employment under this Agreement at any time, with or without Cause,
subject to the terms and conditions of Article 5 herein. The actual term of
employment hereunder, giving effect to any early termination of employment under
Article 5 hereof, is referred to as the “Term.”

1



--------------------------------------------------------------------------------



 



     1.4 Duties. During the Term, the Employee shall perform such executive
duties for the Company and for its subsidiaries, consistent with his position
hereunder and as typically associated with the duties of a Chief Executive
Officer of a publicly-held corporation and as reasonably may be assigned to him
from time to time by the Board. Except as contemplated by Section 1.6, the
Employee shall devote his entire business time, attention and energies to the
performance of his duties hereunder.
     1.5 Exclusive Agreement. The Employee represents and warrants to the
Company that he is not a party to any agreement or arrangement, whether written
or oral, in effect which would prevent the Employee from rendering the services
contemplated hereunder to the Company during the Term.
     1.6 Other Activity. Notwithstanding the foregoing, subject to his fiduciary
duties to the Company under applicable law, the Company acknowledges and
understands that the Employee may serve as a director of other companies not in
competition with the Company provided, however, that the performance of such
services shall not restrict or limit in any manner the Employee’s ability to
perform his duties hereunder.
     1.7 Insurance. The Company shall obtain, and shall use its commercially
reasonable best efforts to maintain during the Term, Director’s and Officer’s
Insurance and Product Liability Insurance policies, with full defense coverage
of at least $10,000,000 for each, respectively, with regard to all actions
undertaken by the Employee in his capacity as an officer, director and employee
of the Company.
ARTICLE 2
COMPENSATION
     2.1 Base Salary. For all services rendered by the Employee hereunder and in
consideration of all covenants and conditions undertaken by him pursuant to this
Agreement, the Company shall pay the Employee an annual base salary (“Base
Salary”) of $578,111.94 per year in equal semi-monthly installments. Each year
during the Term, the Board shall review the Base Salary with a view to
determining whether it would be appropriate to increase such Base Salary. The
annual Base Salary payable to the Employee hereunder, as it may be so increased,
thereafter shall constitute the Base Salary.
     If the first or last month of the Term is not a full calendar month, then
any calculation of Base Salary for such period shall be prorated for the number
of days in such months during which the Employee was employed.
     2.2 Bonuses.
          (a) In addition to the Base Salary, the Employee may be eligible at
the end of fiscal year 2004 and each year thereafter for a cash bonus (the
“Bonus Amount”) equal to an amount up to 66 2/3% of the Base Salary and such
Bonus Amount shall be paid no later than the fifteenth day of the third month
following the end of the Company’s fiscal year for which such Bonus Amount was
earned. The Bonus Amount, if any, shall be based on the performance of the
Employee during a fiscal year, as evaluated by the Board in its sole discretion.
It is

2



--------------------------------------------------------------------------------



 



acknowledged and agreed that the determination and the payment of the Bonus
Amount to the Employee shall be at the sole discretion of the Board which may
consider, among other matters, the financial condition of the Company at the
time. In exercising its discretion pursuant to this subsection, the Board shall
act in a manner at least as favorable to the Employee as governs the award of
bonuses to other executive officers and key employees of the Company.
     2.3 Deductions. The Company shall deduct from the compensation described in
this Section 2 any Federal, state or city withholding taxes, social security
contributions and any other amounts which may be required to be deducted or
withheld by the Company pursuant to any federal, state or city laws, rules or
regulations.
     2.4 Disability Adjustments. Any compensation otherwise payable to the
Employee pursuant to Section 2.1 in respect of any period during which the
Employee is disabled (as contemplated in Section 5.1) shall be reduced by any
amounts paid to the Employee for loss of earnings or the like under any
disability insurance plan or policy, the premiums for which are paid for in
their entirety by the Company.
ARTICLE 3
BENEFITS
     3.1 Benefits. During the Term, the Employee shall be entitled to
participate in such compensation and incentive plans and group life, health,
accident, disability and hospitalization insurance plans, pension plans and
retirements plans as the Company may make available to its other executive
officers.
     3.2 Life Insurance. The Company agrees that it will provide the Employee
with $2 million of life insurance policy or policies (including any policies
currently in place), subject to availability of such insurance at commercially
reasonable costs and the mutual agreement of the Company and the Employee as to
the type and nature of the policies.
     3.3 Disability Insurance. During the Term, the Company shall procure and
provide the Employee with a Company-paid long-term disability insurance policy
providing for benefits of not less than 100% of his Base Salary so long as the
Employee is insurable at a commercially reasonable cost.
     3.4 Expenses. The Company agrees that the Employee is authorized to incur
reasonable and customary expenses in the performance of his duties hereunder,
including travel and entertainment costs, and upon presentation of appropriate
documentation thereof, the Company promptly, but in no event later than
December 31 of the calendar year following the year in which such expenses were
incurred by the Employee, shall pay or reimburse the Employee for such
reasonable expenses. In the event that any reimbursement by the Company of
expenses of the Employee hereunder is deducted by the Company, and results in
additional taxes due and payable by the Employee, the Company shall pay to the
Employee an additional tax gross-up payment to the Employee in an amount that
shall fully fund the payment by the Employee of any income and employment taxes
on such reimbursement payment and tax gross-up payment. Any tax gross-up payment
shall be made as soon as practicable, but in no event

3



--------------------------------------------------------------------------------



 



later than the end of the Employee’s taxable year following the year in which
the Employee pays the related taxes.
     3.5 Vacations. During each full year of the Term, the Employee shall be
entitled to four (4) weeks of paid vacation, to be taken at times determined by
the Employee which do not unreasonably interfere with the performance of his
duties hereunder.
     3.6 Legal Fees. The Company will reimburse the Employee for legal fees
incurred in connection with the preparation of this Agreement in an amount not
to exceed $5,000. Such reimbursement payment shall be made as soon as
practicable following the date Employee incurred such legal fees, but in no
event later than the end of the Employee’s taxable year following the year in
which the Employee pays such legal fees.
     3.7 Family Estate Planning. During the Term, the Company will reimburse the
Employee for family estate planning or counseling fees in an amount not to
exceed $5,000 per year. Such reimbursement payment shall be made as soon as
practicable following the date Employee incurred such fees, but in no event
later than the end of the Employee’s taxable year following the year in which
the Employee pays such fees.
ARTICLE 4
STOCK AWARDS
     4.1 Stock Awards.
          (a) In the event of a termination (as described in Article 5), and
except as otherwise provided in Section 4.1(b) and 4.1(c) hereof, all Stock
Awards which have not vested as of the Termination Date shall cease vesting and
any unvested Stock Awards shall be cancelled as of the Termination Date. Unless
otherwise set forth in the applicable equity incentive plan or stock award
agreement, and except as otherwise provided in Section 4.1(b) and 4.1(c) hereof,
all vested and exercisable Stock Awards shall be cancelled three (3) months
after the Termination Date if not exercised prior to such expiration date.
          (b) Upon the Employee’s death or Disability (as defined in Section 5.1
below), all Stock Awards shall vest immediately and all rights under such Stock
Awards shall transfer to the Employee’s designated beneficiary, if applicable.
Unless otherwise set forth in the applicable equity incentive plan or stock
award agreement, all Stock Awards shall be cancelled twelve (12) months after
the Employee is terminated due to Disability if not exercised prior to such
expiration date. In the event of the Employee’s death, the Employee’s legal
representatives shall have eighteen (18) months following the Termination Date
to exercise any exercisable Stock Awards before they are cancelled.
          (c) Notwithstanding anything to the contrary in the foregoing, in the
event of a termination of this Agreement in any of the cases identified in
Section 5.2(b) or 5.4 hereof, all Stock Awards shall vest immediately upon such
Termination Date. In addition, all Stock Awards shall vest immediately upon a
Change-in-Control (as defined in paragraph 5.6 herein).

4



--------------------------------------------------------------------------------



 



          (d) The Company may grant the Employee Stock Awards to purchase the
Company’s common stock at such times and on such terms as may be decided from
time to time by the Board, in its sole discretion.
          (e) For purposes of this Agreement, “Stock Awards” means all stock
options, restricted stock, and other equity awards granted pursuant to the
Company’s stock option and equity incentive award plans or agreements and any
shares of Company stock issued upon exercise thereof. However, “Stock Awards”
does not include stock awards issued under or held in any plan sponsored by the
Company that is intended to be qualified under Section 401(a) of the Internal
Revenue Code (e.g., the Company’s 401(k) plan).
ARTICLE 5
DEATH, DISABILITY; TERMINATION
     5.1 Death; Disability. The Employee’s employment hereunder shall terminate
upon his death or, at the election of the Company, by written notice to the
Employee if the Employee becomes Disabled (as such term is hereinafter defined),
to the extent permitted by law. In the event of a termination of the Employee’s
employment for death, the Company shall pay the Employee (or his legal
representatives, as the case may be) a lump sum amount equal to the Employee’s
Base Salary for one year, reduced (but not to a negative number) by any amounts
paid or to be paid to the Employee (or his legal representatives, as the case
may be) by insurance provided by the Company pursuant to Section 3.2 hereof.
Subject to the provisions of Section 5.7, if applicable, such lump sum payment
shall be made promptly, but in no event later than sixty (60) days following the
Employee’s termination due to death or Disability.
     For the purposes of this Agreement, the Employee shall be deemed to be
“Disabled” or have a “Disability” if as a result of the occurrence of mental or
physical disability during the Term he has been unable to perform his duties
hereunder for six (6) consecutive months or one hundred eighty (180) days in any
twelve (12) consecutive month period, as determined in good faith by the Board;
provided, however, that if the Employee develops a mental or physical disability
during the Term, and it is determined, in the reasonable professional judgment
of an independent, objective and qualified medical expert in the field of such
disability, that the Employee will be unable to perform his duties hereunder and
that such disability will continue for six (6) consecutive months or one hundred
eighty (180) days in any twelve (12) consecutive month period, then, to the
extent permitted by applicable laws, the Company shall be permitted to terminate
the Employee’s employment immediately, subject to payment by the Company of the
Employee’s Base Salary for the number of months following the Termination Date
until disability insurance payments are to commence, subject to a maximum
payment by the Company in a lump sum amount equal to the Employee’s Base Salary
for one year.
     In the event that the employment of the Employee hereunder is terminated by
the Company upon the Employee’s death or Disability, the Employee’s family
(including the Employee, if applicable), for a period of two (2) years from the
Termination Date, shall be entitled to maintain coverage under the Company’s
health and hospitalization insurance plans on the same terms as existed prior to
such Termination Date, subject to the payment of applicable

5



--------------------------------------------------------------------------------



 



costs therefore by the Employee’s representatives, and further subject to the
policies and provisions of such insurance carriers and applicable law.
     The Employee acknowledges that the payments referred to in this Section 5.1
constitute the only payments to which the Employee (or his legal
representatives, as the case may be) shall be entitled to receive from the
Company under this Agreement in the event of a termination of his employment for
death or Disability, and that except for such payments and subject to
Section 4.1(c) hereof, the Company shall have no further liability or obligation
to his (or his legal representatives, as the case may be) under this Agreement.
     The date of any termination of employment under this Section 5.1 or
Sections 5.2, 5.3 or 5.4 is referred to herein as the “Termination Date.”
     5.2 Termination of Employment by Employee.
          (a) Notwithstanding any provision to the contrary herein, unless
otherwise provided herein or unless otherwise provided by law, the Employee at
any time, upon thirty (30) days’ written notice to the Company, may terminate
his employment by the Company hereunder. Except as otherwise provided in
Section 5.2(b) below, the Company shall not be liable to the Employee for the
payment of any amount on such termination.
          (b) In the event that the Employee terminates his employment as CEO
following (i) an uncured material breach of this Agreement by the Company,
(ii) the occurrence of a Change in Control (as defined in paragraph 5.6 herein),
(iii) the relocation of the Company’s executive offices or principal business
location to a point more than 30 miles from the San Diego, California area,
(iv) any action by the Board or direction given by the Board to the Employee
that in the reasonable and good faith belief of the Employee is contrary to
applicable law or accounting standards or constitutes an unethical business
practice, or (v) a demotion or, in the Employee’s reasonable and good faith
belief, the occurrence of a material reduction in the Employee’s authority,
functions or responsibilities as Chief Executive Officer without his consent,
then such termination by the Employee shall be deemed for all purposes,
including for purposes of severance payments and benefits provided under
Section 5.4 hereof, to be a termination by the Company of the employment of the
Employee hereunder without cause pursuant to Section 5.4. The Company shall have
thirty (30) days following receipt of written notice by the Employee to the
Company of the material breach described in items (i), (iv) and (v) above,
setting forth in reasonable detail the matter constituting such breach, to cure
such breach.
     5.3 Termination of Employment With Cause. In addition to any other remedies
available to it at law, in equity or as set forth in this Agreement, the Company
shall have the right, upon written notice to the Employee, to immediately
terminate his employment hereunder if the Employee (a) evidences a pattern of
willful breach in any material respect of any material provision of this
Agreement or a pattern of willful violation of any reasonable policies or orders
of the Board and such pattern of willful breach or violation does not cease
within thirty (30) days after the Employee’s receipt of written notice thereof
from the Board setting forth in reasonable detail the matters constituting such
pattern; or (b) has been convicted of a felony.

6



--------------------------------------------------------------------------------



 



     5.4 Termination of Employment Without Cause or for Non-Renewal.
          (a) Notwithstanding any provision to the contrary herein and unless
otherwise provided by law, the Company, at any time upon thirty (30) days’
written notice to the Employee, in its sole and absolute discretion and for any
or no reason, may terminate the employment of the Employee as CEO hereunder
without cause. In such event, if the Company issues the Employee a Non-renewal
Notice, or if the Agreement expires and the Employee is not rehired, then upon
the Employee furnishing the Company with a Release and Waiver of Claims in the
form of either Exhibit A or Exhibit B attached hereto, as applicable (the
“Release”) within the applicable time period set forth therein, but in no event
later than forty-five (45) days following termination of employment, and
permitting such Release to become effective in accordance with its terms, the
Company shall pay the Employee an amount equal to eighteen months of the
Employee’s Base Salary, payable in a single lump sum, within ten (10) days
following the effective date of the Release. Notwithstanding the foregoing, the
timing of the severance payments is subject to the provisions of Section 5.7, to
the extent applicable.
          (b) In the event that the employment of the Employee hereunder is
terminated by the Company without cause, all Stock Awards shall vest immediately
upon the Termination Date as provided in Section 4.1(d) hereof.
          (c) In the event that the employment of the Employee hereunder is
terminated by the Company without cause, the Company, at no cost to the Employee
and for a period of two (2) years from the Termination Date, shall continue to
provide the Employee with at least the same life, health, accident, disability
and hospitalization insurance plans as were in effect with respect to the
Employee on the date of such termination, including the coverage provided for in
Sections 3.2 and 3.3 hereof, and shall continue to provide coverage for the
Employee’s family on the same terms as existed prior to such Termination Date.
Subject to the provisions of Section 5.7, to the extent applicable, the Company
shall make any coverage payments directly to any insurer on a monthly basis or
otherwise in accordance with the insurer’s standard billing practices.
          (d) The Employee acknowledges that the payments referred to in
Section 5.2 and this Section 5.4 constitute the only payments which the Employee
shall be entitled to receive from the Company under this Agreement in the event
of any termination pursuant to Section 5.2, 5.3 and this Section 5.4, and that
except for such payments and such other obligations as are expressly provided
herein the Company shall have no further liability or obligation to him under
this Agreement.
          (e) The Employee shall have no duty to mitigate damages in order to
receive any severance payments and benefits provided in this Section 5.4.
     5.5 Golden Parachute Tax. In the event that the benefits provided for in
this Agreement or otherwise payable to the Employee constitute “parachute
payments” within the meaning of Section 280G of the Code and will be subject to
the excise tax imposed by Section 4999 of the Code, then the Company shall pay
to the Employee an amount (the “Gross-Up Payment”) sufficient to pay such excise
tax (such excise tax, together with any such interest and penalties are
hereinafter collectively referred to as the “Excise Tax”) as well as all income
and

7



--------------------------------------------------------------------------------



 



employment taxes imposed on the Gross-Up Payment, any Excise Tax imposed on the
Gross-Up Payment, and any interest or penalties with respect to income and
employment taxes imposed on the Gross-Up Payment; provided that such payment by
the Company to the Employee shall not exceed two hundred fifty thousand dollars
($250,000. Unless the Company and the Employee otherwise agree in writing, the
determination of the Employee’s excise tax liability and the amount required to
be paid under this Section 5.5 shall be made in writing by a nationally
recognized accounting firm satisfactory to both parties (the “Accountants”). For
purposes of making the calculations required by this Section 5.5, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on interpretations of the Code for which there is
a “substantial authority” tax reporting position; however, such calculations
shall be performed assuming that Employee pays taxes at the highest applicable
marginal tax rate. The Company and the Employee shall furnish to the Accountants
such information and documents the Accountants may reasonably request in order
to make a determination under this Section 5.5. The Company shall bear all costs
the Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5.5. Any Gross-Up Payment shall be made as soon as
practicable following the triggering event, but in no event later than the end
of the Employee’s taxable year following the year in which the Employee pays the
related Excise Taxes.
     5.6 Definition of Change-in-Control. For purposes of this Agreement, Change
in Control means: (i) a sale of all or substantially all of the assets of the
Company; (ii) a merger or consolidation in which the Company is not the
surviving entity and in which the holders of the Company’s outstanding voting
stock immediately prior to such transaction own, immediately after such
transaction, securities representing less than fifty percent (50%) of the voting
power of the entity surviving such transaction or, where the surviving entity is
a wholly-owned subsidiary of another entity, the surviving entity’s parent;
(iii) a reverse merger in which the Company is the surviving entity but the
shares of Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities of the surviving entity’s parent, cash or otherwise, and in which the
holders of the Company’s outstanding voting stock immediately prior to such
transaction own, immediately after such transaction, securities representing
less than fifty percent (50%) of the voting power of the Company or, where the
Company is a wholly-owned subsidiary of another entity, the Company’s parent; or
(iv) an acquisition by any person, entity or group within the meaning of Section
13(d) or 14(d) of the Exchange Act of 1934, as amended (the “Exchange Act”), or
any comparable successor provisions (excluding any employee benefit plan, or
related trust, sponsored or maintained by the Company or subsidiary of the
Company or other entity controlled by the Company) of the beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act, or
comparable successor rule) of securities of the Company representing at least
seventy five percent (75%) of the combined voting power entitled to vote in the
election of directors of the Company; provided, however, that nothing in this
paragraph shall apply to a sale of assets, merger or other transaction effected
exclusively for the purpose of changing the domicile of the Company.
     5.7 Application of Code Section 409A. Notwithstanding anything to the
contrary set forth herein, any payments and benefits provided under this
Agreement (the “Severance Benefits”) that constitute “deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations and other guidance

8



--------------------------------------------------------------------------------



 



thereunder and any state law of similar effect (collectively “Section 409A”)
shall not commence in connection with Employee’s termination of employment
unless and until Employee has also incurred a “separation from service” (as such
term is defined in Treasury Regulation Section 1.409A-1(h) (“Separation From
Service”), unless the Company reasonably determines that such amounts may be
provided to Employee without causing Employee to incur the additional 20% tax
under Section 409A. If Employee is, upon the separation from service, a
“specified employee” of the Company or any successor entity thereto, as such
term is defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to the
extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the Severance Benefit payments
shall be delayed until the earlier to occur of: (i) the date that is six months
and one day after Employee’s Separation From Service, or (ii) the date of
Employee’s death (such applicable date, the “Specified Employee Initial Payment
Date”), the Company (or the successor entity thereto, as applicable) shall pay
to Employee a lump sum amount equal to the sum of the Severance Benefit payments
that Employee would otherwise have received through the Specified Employee
Initial Payment Date if the payment of the Severance Benefits had not been so
delayed pursuant to this Section.
ARTICLE 6
REGISTRATION RIGHTS
     6.1 Piggyback Registration.
          (a) If the Company proposes to register shares of Common Stock or
securities convertible into or exercisable for Common Stock under the Securities
Act of 1933, as amended (the “Securities Act”) (other than pursuant to a
registration statement on Form S-4 or S-8 or any successor form, or filed in
connection with an exchange offer or an offering of securities solely to the
existing shareholders or employees of the Company), solely where such sale will
be both for the Company’s account and for the account of a selling shareholder,
then the Company shall give written notice of such proposed filing to the
Employee at least ten (10) days before the anticipated filing date, and such
notice shall offer the Employee the opportunity to register such number of
shares of Registrable Stock (as defined below) as the Employee may request.
“Registrable Stock” shall mean any shares of the Company’s Common Stock acquired
by the Employee prior to the date hereof or granted to the Employee in
connection with the Employee’s Stock Awards (the “Registrable Stock”). The
Employee shall notify the Company in writing specifying whether or not it elects
to include any Registrable Stock in such registration statement within five
(5) days after delivery of the Company’s notice of the Employee. The Company
shall use commercially reasonable efforts to cause the managing underwriter or
underwriters of a proposed underwritten offering to permit the Employee to
include such securities in such offering on the same terms and conditions as any
similar securities of the Company included therein; provided, however, that if
the managing underwriter or underwriters of such offering determines that the
total amount or kind of securities which it or the Company, and any other
persons or entities, intend to include in such offering is such as to materially
and adversely affect the success of such offering, then the amount of
Registrable Stock requested to be offered for the account of the Employee shall
be reduced or limited, on a pro rata basis with the securities of all persons
and entities other than the Company participating in the offering, to the extent
required

9



--------------------------------------------------------------------------------



 



by such managing underwriter. Notwithstanding the foregoing, if, at any time
after giving written notice of its intention to register Common Stock or other
securities convertible into or exercisable for Common Stock and prior to the
effectiveness of the registration statement filed in connection with such
registration, the Company determines for any reason either not to effect such
registration or to delay such registration, the Company, at its election, by
delivery or written notice to the Employee, (i) in the case of a determination
not to effect registration, may relieve itself of its obligations to register
any Registrable Stock in connection with such registration, or (ii) in the case
of determination to delay the registration, may delay the registration of such
other shares of Common Stock or other securities convertible into or exercisable
for Common Stock.
          (b) Notwithstanding anything to the contrary herein, if the Company
registers shares of Common Stock or securities convertible into or exercisable
for Common Stock under the Securities Act in an underwritten public offering and
               (i) the Employee owns unregistered Registrable Stock at the time
such underwritten public offering is registered under the Securities Act, the
Employee shall agree to refrain from exercising the registration rights granted
in this Article 6 with respect to such Registrable Stock for such period of time
as the managing underwriter of such underwritten public offering deems
reasonable; or
               (ii) the Employee owns Registrable Stock which has been
registered under the Securities Act pursuant to this Section 6.1 hereof prior to
the time such underwritten public offering is registered under the Securities
Act, the Employee shall agree that it will not sell, distribute, offer to sell,
contract to sell, agree to sell, grant any option to purchase, or agree to
offer, sell or otherwise transfer or dispose of (nor announce any offer, sale,
grant of an option to purchase or otherwise dispose of), directly or indirectly,
any such registered Registrable Stock for such period of time as the managing
underwriter of such underwritten public offering deems reasonable.
          (c) Furnish Information. The Employee shall furnish to the Company
such reasonable information regarding the Employee, the Registrable Stock, and
the intended method of disposition of such securities as are required to effect
the registration of Registrable Stock as to which the Employee has requested
registration.
          (d) Expenses of Registration. All expenses incident to the Company’s
performance of or compliance with this Article 6 including, without limitation,
all registration and filing fees, fees and expenses of complying with state
securities or blue sky laws, printing expenses and fees and disbursements of
counsel for the Company and of independent public accountants (including the
expense of any special audit), but excluding underwriting commissions and
discounts and the fees and disbursements of counsel for the Employee, shall be
borne by the Company. The Employee shall bear his own pro rata share (calculated
according to the number of his shares as a fraction of the total number of
shares covered by such registration statement) of all underwriting commissions
and discounts incurred in connection with any offering of Registrable Stock with
respect to a registration pursuant to this Article 6, as well as his expenses if
he has counsel separate from counsel for the Company. The fees and expenses of
complying with state blue sky laws shall be borne by the sellers of securities
included in such

10



--------------------------------------------------------------------------------



 



registration if and to the extent that the appropriate administrative official
of such state requires that such sellers (rather than the Company) pay such fees
and expenses.
          (e) Indemnification and Contribution. In the event any shares of
Registrable Stock are included in a registration statement under this Article 6:
               (i) To the extent permitted by law, the Company shall indemnify,
defend and hold harmless the Employee, any underwriter (as defined in the
Securities Act), any other person or entity selling securities in such
registration statement, and each director and officer of, and person, if any,
who controls such underwriter or such other person or entity within the meaning
of the Securities Act or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), against any losses, claims, damages, or liabilities (joint or
several) to which they may become subject under the Securities Act, the Exchange
Act or other federal or state law, insofar as such losses, claims, damages, or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (collectively a
“Violation”): any untrue statement or alleged untrue statement of a material
fact contained in such registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto, or the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; provided, however, that the indemnity agreement
contained in this subsection (i) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability, or action if such settlement is
effected without the consent of the Company (which consent shall not be
unreasonably withheld), nor shall the Company be liable in any such case for any
such loss, claim, damage, liability, or action to the extent that it arises out
of or is based upon a violation which occurs in reliance upon and in conformity
with written information furnished expressly for use in connection with such
registration by, or which results from the bad faith or gross negligence of, the
Employee or any underwriter for the Employee.
               (ii) To the extent permitted by law, the Employee shall indemnify
and hold harmless the Company, each of its directors, each of its officers who
have signed the registration statement, each person, if any, who controls the
Company within the meaning of the Securities Act, any underwriter, any other
person or entity selling securities in such registration statement, and each
director and officer of, and person, if any, who controls such underwriter or
such other person or entity, against any losses, claims, damages or liabilities
(joint or several) to which the Company or any such director, officer,
controlling person, or underwriter or controlling person, or such other person
or entity or director, officer or controlling person may become subject, under
the Securities Act, the Exchange Act or other federal or state law, insofar as
such losses, claims, damages or liabilities (or actions in respect thereto)
arise out of or are based upon any Violation, in each case to the extent (and
only to the extent) that such Violation occurs as a result of written
information furnished by the Employee in his capacity as a shareholder of the
Company (as distinguished from information provided by the Employee in his
capacity as an officer or director of the Company) expressly for use in
connection with such registration or results from the bad faith or gross
negligence of the Employee; provided, however, that the Employee’s
indemnification obligation hereunder shall be limited to an amount equal to the
net proceeds received by the Employee pursuant to the registration of
Registrable Securities hereunder; and further provided, that the indemnity
agreement contained in this subsection shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability

11



--------------------------------------------------------------------------------



 



or action if such settlement is effected without the consent of the Employee,
which consent shall not be unreasonably withheld.
               (iii) Promptly after receipt by an indemnified party under this
Section 6.1(e) of notice of the commencement of any action (including any
governmental action), such indemnified party shall deliver to the indemnifying
party a written notice of the commencement thereof and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume the defense thereof with counsel mutually satisfactory to the parties.
An indemnified party shall have the right to retain its own counsel, however,
but the fees and expenses of such counsel shall be at the expense of the
indemnified party; unless (x) the employment of such counsel has been
specifically authorized in writing by the indemnifying party, (y) the
indemnifying party has failed timely to assume the defense and employ counsel,
or (z) the named parties to any such action (including any impleaded parties)
include both the indemnified party and the indemnifying party, and the
indemnified party shall have been advised by such counsel that there may be one
or more legal defenses available to it which are different from or additional to
those available to the indemnifying party (in which case the indemnifying party
shall not have the right to assume the defense of such action on behalf of such
indemnified party, it being understood, however, that the indemnifying party
shall not, in connection with any one such action or separate substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys for all indemnified
parties). The failure to deliver written notice to the indemnifying party within
a reasonable time of the commencement of any such action, if prejudicial to its
ability to defend such action, shall relieve such indemnifying party of any
liability to the indemnified party under this Section 6.1(e), but the omission
so to deliver written notice to the indemnifying party shall not relieve it of
any liability that it may have to any indemnified party otherwise than under
this Section 6.1(e).
               (iv) If the indemnification provided for in subsection (i) and
(ii) of this Section 6.1(e) is unavailable or insufficient to hold harmless an
indemnified party under such subsection in respect of any losses, claims,
damages or liabilities or action in respect thereof or referred to therein, then
each indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or actions in such proportion as is
appropriate to reflect the relative fault of the Company, on the one hand, and
the Employee on the other, in connection with the statements or omissions which
resulted in such losses, claims, damages, liabilities or actions as well as any
other relevant equitable considerations, including the failure to give the
notice required under such subsections. The relative fault shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact relates to information supplied by the Company on
the one hand, or the Employee, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Company and the Employee agree that it would not
be just and equitable if contribution pursuant to this Section 6.1(e)(iv) were
determined by pro rata allocation or by any other method of allocation which did
not take account of the equitable considerations referred to above in this
subsection. No person guilty of fraudulent misrepresentations (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who is not guilty of such fraudulent
misrepresentation.

12



--------------------------------------------------------------------------------



 



The obligations of the Company and the Employee under this Section 6.1(e) shall
survive the completion of any offering of Registrable Stock in a registration
statement under this Article 6.
ARTICLE 7
INVENTIONS, NON-DISCLOSURE
     7.1 Inventions. Subject to the provisions of Section 2870 of the California
Labor Code, all processes, technologies and inventions (collectively,
“Inventions”), including new contributions, improvements, discoveries,
trademarks and trade names, conceived, developed, invented, made or found by the
Employee, alone or with others, during the Term of his employment by the
Company, whether or not patentable and whether or not conceived, developed,
invented, made or found on the Company’s time or with the use of the Company’s
facilities or materials, and which related to the business of the Company, shall
be the property of the Company and shall be promptly and fully disclosed by the
Employee to the Company. The Employee shall perform all necessary acts
(including, without limitation, executing and delivering any confirmatory
assignments, documents or instruments requested by the Company) to vest title to
any such Invention in the Company and to enable the Company, at its expense, to
secure and maintain domestic and/or foreign patents or any other rights for such
Inventions.
     7.2 Non-Disclosure. The Employee, at any time during the Term and
thereafter, shall not, directly or indirectly, use, disclose or furnish to any
other person, firm or corporation except in the course of the proper performance
of his duties hereunder (a) any information of a confidential nature relating to
any process, technique or procedure of the Company; or (b) any information of a
confidential nature obtained as a result of his current or future relationship
with the Company, which information is not specifically a matter of public
record; or (c) any other trade secrets of the Company; except that the Employee
shall not be liable under the terms of this Section 6.2 for using, disclosing or
furnishing any of the foregoing which: (1) are or become generally available to
the public other than as a result of a disclosure in violation of this
Agreement; or (2) are generally known in any industry in which the Company is or
may become involved, or (3) are required to be disclosed by the Employee
pursuant to law or the order of a court of competent jurisdiction, or other
legal process or authority, it being understood, however, that the Employee
shall provide the Company with prompt notice of the requirement for such
disclosure as soon as practical after the Employee is notified thereof and prior
to its disclosure thereof so as to enable the Company to challenge the order
compelling such disclosure if the Company so desires. Promptly upon the
expiration or termination of the Employee’s employment hereunder for any reason,
the Employee shall surrender to the Company all documents, drawings, work
papers, lists, memoranda, records and other data (including all copies)
constituting or disclosing any of the foregoing information.
     7.3 Breach of Non-Disclosure Provision. In the event that the Employee
shall breach Section 6.2 hereof, or in the event that any such breach is
threatened by the Employee, in addition to and without limiting or waiving any
other remedies available to the Company at law or in equity, the Company shall
be entitled to immediate injunctive relief in any court having the capacity to
grant such relief, to restrain any such breach or threatened breach and to
enforce the provisions of Section 6.2. The Employee acknowledges and agrees that
there is no adequate remedy at law for any such breach or threatened breach and,
in the event that any action or

13



--------------------------------------------------------------------------------



 



proceeding is brought seeking injunctive relief, the Employee shall not use as a
defense thereto that there is an adequate remedy at law.
     7.4 Reasonable Restrictions. The parties acknowledge that (a) the
agreements in this Article 6 are essential to protect the business and goodwill
of the Company, and (b) the foregoing restrictions are under all of the
circumstances reasonable and necessary for the protection of the Company and its
business.
ARTICLE 8
ARBITRATION
     To ensure the rapid and economical resolution of disputes that may arise in
connection with the Employee’s employment with the Company, the Employee and the
Company agree that any and all disputes, claims, or causes of action, in law or
equity, arising from or relating to the enforcement, breach, performance, or
interpretation of this Agreement, the Employee’s employment, or the termination
of such employment, shall be resolved, to the fullest extent permitted by law,
by final, binding and confidential arbitration in San Diego, California
conducted by the Judicial Arbitration and Mediation Services, Inc. (“JAMS”) or
its successor, under the then applicable rules of JAMS. The Employee
acknowledges that by agreeing to this arbitration procedure, both the Employee
and the Company waive the right to resolve any such dispute through a trial by
jury or judge or administrative proceeding. The arbitrator shall: (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. The arbitrator shall be authorized to
award any or all remedies that the Employee or the Company would be entitled to
seek in a court of law. The Company shall pay all JAMS’ arbitration fees in
excess of those which would be required if the dispute were decided in a court
of law. Nothing in this Agreement is intended to prevent either the Employee or
the Company from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration.
ARTICLE 9
MISCELLANEOUS
     9.1 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective legal representatives, heirs,
distributes and successors; provided, that the obligations of the Employee under
this Agreement shall not be delegable by him.
     9.2 Notices. All notices and other communications hereunder and all legal
process in regard hereto shall be validly given, made or served if in writing,
when delivered personally (by courier service or otherwise), or when actually
received when mailed by first-class certified or registered United States mail,
postage-prepaid and return receipt requested, to the address of the

14



--------------------------------------------------------------------------------



 



party to receive such notice or other communication set forth below, or at such
other address as any party hereto may from time to time advise the other party
in writing:
     If to the Company:
Cypress Bioscience, Inc.
4350 Executive Square Drive, Suite 325
San Diego, CA 92121
Attention: Chairman of the Board of Directors
     If to the Employee:
Jay D. Kranzler, M.D., Ph.D.
7935 Via Capri
La Jolla, CA 92037
     9.3 Severability. If any provision of this Agreement, or portion thereof,
shall be held invalid or unenforceable by a court of competent jurisdiction,
such invalidity or unenforceability shall attach only to such provision or
portion thereof, and shall not in any manner affect or render invalid or
unenforceable any other provision of this Agreement or portion thereof, and this
Agreement shall be carried out as if any such invalid or unenforceable provision
or portion thereof were not contained herein. In addition, any such invalid or
unenforceable provision or portion thereof shall be deemed, without further
action on the part of the parties hereto, modified, amended or limited to the
extent necessary to render the same valid and enforceable.
     9.4 Waiver. No waiver by a party hereto of a breach or default hereunder by
the other party shall be considered valid, unless in writing signed by such
first party, and no such waiver shall be deemed a waiver of any subsequent
breach or default of the same or any other nature.
     9.5 Entire Agreement. This Agreement sets forth the entire agreement
between the parties with respect to the subject matter hereof, and supersedes
any and all prior agreements between the Company and the Employee, whether
written or oral, relating to any or all matters covered by and contained or
otherwise dealt with in this Agreement, including but not limited to the
Employee’s Employment Agreement dated December 28, 1995 and various amendments
to the Employment Agreement dated July 19, 1996, July 1, 2000, January 30, 2001,
August 11, 2003 and January 26, 2007. No representation, warranty, undertaking
or covenant is made by either party hereto except as provided herein and any
representations, warranties undertakings or covenants not set forth herein are
specifically disclaimed. This Agreement does not constitute a commitment of the
Company with regard to the Employee’s employment, express or implied, other than
to the extent expressly provided for herein.
     9.6 Amendment.
          (a) No modification, change or amendment of this Agreement or any of
its provisions shall be valid, unless in writing and signed by the party against
whom such claimed modification, change or amendment is sought to be enforced.

15



--------------------------------------------------------------------------------



 



          (b) If Employee and the Company determine that any payments or
benefits payable under this Agreement intended to comply with
Sections 409A(a)(2), (3) and (4) of the Code do not comply with Section 409A of
the Code, Employee and the Company agree to amend this Agreement, or take such
other actions as Employee and the Company deem reasonably necessary or
appropriate, to comply with the requirements of Section 409A of the Code, the
Treasury Regulations thereunder, and any applicable transition relief or other
guidance thereunder, while preserving the economic agreement of the parties. If
any provision of the Agreement would cause such payments or benefits to fail to
so comply, such provision shall automatically not be effective and shall be null
and void with respect to such payments or benefits, but such provision shall
otherwise remain in full force and effect.
     9.7 Authority. The parties each represent and warrant that they have the
power, authority and right to enter into this Agreement and to carry out and
perform the terms, covenants and conditions hereof.
     9.8 Titles. The titles of the Articles and Sections of this Agreement are
inserted merely for convenience and ease of reference and shall not affect or
modify the meaning of any of the terms, covenants or conditions of this
Agreement.
     9.9 Applicable Law. This Agreement, and all of the rights and obligations
of the parties in connection with the employment relationship established
hereby, shall be governed by and construed in accordance with the internal laws
of the State of California without giving effect to principals relating to the
conflicts of law.
     9.10 Expenses. The Company shall pay all costs and expenses, including
reasonable attorneys fees, incurred by the Employee with respect to the
negotiation, drafting and execution of this Agreement. Such payment shall be
made promptly, but in no event later than December 31 of the calendar year
following the year in which such expenses were incurred by the Employee.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  CYPRESS BIOSCIENCE, INC.    
 
           
 
  By:         /s/ Sabrina Johnson
 
   
 
           
 
  Its:        Chief Operating Officer    
 
           
 
                               /s/ Jay D. Kranzler                   Jay D.
Kranzler, M.D., Ph.D.    

16



--------------------------------------------------------------------------------



 



Example
(Group Termination)
Exhibit A
RELEASE AGREEMENT
          I understand and agree completely to the terms set forth in the
Amended and Restated Employment Agreement dated as of ___, 2008, (the
“Agreement”) between me and Cypress Bioscience, Inc. (the “Company”) I
understand that this release and waiver (the “Release”), together with the
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company that is
not expressly stated herein.
     In consideration of benefits I will receive under the Agreement, I hereby
generally and completely release the Company and its directors, officers,
employees, shareholders, members, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
from any and all claims, liabilities and obligations, both known and unknown,
that arise out of or are in any way related to events, acts, conduct, or
omissions occurring prior to my signing this Release. This Release includes, but
is not limited to: (1) all claims arising out of or in any way related to my
employment with the Company or the termination of that employment; (2) all
claims related to my compensation or benefits from the Company, including, but
not limited to, salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including, but not limited to, claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including, but not limited
to, claims for discrimination, harassment, retaliation, attorneys’ fees, or
other claims arising under the federal Civil Rights Act of 1964 (as amended),
the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), and the
California Fair Employment and Housing Act (as amended).
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the waiver and release in the preceding paragraph hereof is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after I execute this Release; (b) I should consult with an attorney prior
to executing this Release; (c) I have forty-five (45) days from the date I
receive this Release and the information specified in (f) below to consider this
Release (although I voluntarily may choose to execute this Release earlier);
(d) I have seven (7) days following the execution of this Release to revoke the
Release; and (e) this Release shall not be effective until the later of (i) the
date upon which the revocation period has expired, which shall be the eighth
(8th) day after I execute this Release, and (ii) the date I return this Release,
fully executed, to the Company; and (f) I have received with this Release a
detailed list of the job titles and ages of all employees who were terminated in
this group termination and the ages of all employees of the Company and its
affiliates in the same job

 



--------------------------------------------------------------------------------



 



classification or organizational unit who were not terminated. As required by
Title 29 U.S. Code Section 626(f)(1)(H), the Company is providing you with the
Disclosure attached hereto as Exhibit A-1. The information in the disclosure is
confidential and should not be shared with anyone except your professional
advisors.
     I represent that I have not filed any claims against the Company, and agree
that, except as such waiver may be prohibited by statute, I will not file any
claim against the Company or seek any compensation for any claim other than the
payments and benefits referenced herein. I agree to indemnify and hold the
Company harmless from and against any and all loss, cost, and expense,
including, but not limited to court costs and attorney’s fees, arising from or
in connection with any action which may be commenced, prosecuted, or threatened
by me or for my benefit, upon my initiative, or with my aid or approval,
contrary to the provisions of this Release.
     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company, its affiliates, and the entities and persons specified
above.

                  Employee    
 
                     
 
           
 
  Name:        
 
     
 
   
 
  Date:        
 
     
 
   

2



--------------------------------------------------------------------------------



 



Example
(Group Termination)
Exhibit A-1
DISCLOSURE UNDER TITLE 29 U.S. CODE SECTION 626(f)(1)(H)

Confidentiality Provision:   The information contained in this document is
private and confidential. You may not disclose this information to anyone except
your professional advisors.

1.   The following departments have been selected for the severance benefits:

a.                                               

b.                                               

[ADD MORE IF NECESSARY]

2.   In the [two] departments listed above, employees whose employment will be
eliminated on [date of termination] are eligible to receive severance benefits.
  3.   An individual age 40 or more years will have up to forty-five (45) days
to review the terms and conditions of the severance benefits.

Employees Eligible For Severance Benefits

            Job Title   Age

 



--------------------------------------------------------------------------------



 



Employees Not Eligible For Severance Benefits

            Job Title   Age

2



--------------------------------------------------------------------------------



 



Example
(Individual Termination)
Exhibit B
RELEASE AGREEMENT
     I understand and agree completely to the terms set forth in the Amended and
Restated Employment Agreement dated as of ___, 2008, (the “Agreement”) between
me and Cypress Bioscience, Inc. (the “Company”) I understand that this release
and waiver (the “Release”), together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated herein.
     In consideration of benefits I will receive under the Agreement, I hereby
generally and completely release the Company and its directors, officers,
employees, shareholders, members, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
from any and all claims, liabilities and obligations, both known and unknown,
that arise out of or are in any way related to events, acts, conduct, or
omissions occurring prior to my signing this Release. This Release includes, but
is not limited to: (1) all claims arising out of or in any way related to my
employment with the Company or the termination of that employment; (2) all
claims related to my compensation or benefits from the Company, including, but
not limited to, salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including, but not limited to, claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including, but not limited
to, claims for discrimination, harassment, retaliation, attorneys’ fees, or
other claims arising under the federal Civil Rights Act of 1964 (as amended),
the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), and the
California Fair Employment and Housing Act (as amended).
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given under the Release for the waiver and release in the preceding paragraph
hereof is in addition to anything of value to which I was already entitled. I
further acknowledge that I have been advised by this writing, as required by the
ADEA, that: (A) my waiver and release do not apply to any rights or claims that
may arise on or after the date I execute this Release; (B) I should consult with
an attorney prior to executing this Release; (C) I have twenty-one (21) days to
consider this Release (although I may choose to voluntarily execute this Release
earlier); (D) I have seven (7) days following my execution of this Release to
revoke the Release; and (E) this Release shall not be effective until the date
upon which the revocation period has expired, which shall be the eighth (8th)
day after I execute this Release.
     I represent that I have not filed any claims against the Company, and agree
that, except as such waiver may be prohibited by statute, I will not file any
claim against the Company or seek any compensation for any claim other than the
payments and benefits referenced herein. I agree to indemnify and hold the
Company harmless from and against any and all loss, cost, and

 



--------------------------------------------------------------------------------



 



expense, including, but not limited to court costs and attorney’s fees, arising
from or in connection with any action which may be commenced, prosecuted, or
threatened by me or for my benefit, upon my initiative, or with my aid or
approval, contrary to the provisions of this Release.
     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company, its affiliates, and the entities and persons specified
above.

                  Employee    
 
                     
 
           
 
  Name:        
 
     
 
   
 
  Date:        
 
     
 
   

2